Citation Nr: 1531934	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for an eye disorder. 

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for hearing loss. 

7.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and R.W.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2015, the Veteran and his wife testified at the RO before the undersigned Veterans Law Judge.  The Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

The issue of entitlement to service connection for hearing loss, asthma, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At an April 2015 Board hearing, the Veteran withdrew his appeal seeking service connection for an eye disorder.

2.   In a December 1998 decision, the RO denied the Veteran's claims of entitlement to service connection for PTSD.

3.  Additional evidence received since that December 1998 RO decision denying service connection for PTSD has not been previously considered by agency decisionmakers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim.

4.  In an August 2001 decision, the RO denied the Veteran's claims of entitlement to service connection for a hearing loss disorder.

5.  The evidence added to the record since the August 2001 RO decision concerning the claim of entitlement to service connection for hearing loss has not been previously considered by agency decisionmakers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim.

6.  Affording the Veteran the benefit of the doubt, the Veteran's PTSD is related to his fear of hostile military or terrorist activity during his service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for entitlement to service connection for an eye disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The RO's December 1998 denial of service connection for PTSD is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

3.  New and material evidence has been received to reopen a claim for service connection for PTSD; this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The RO's August 2001 denial of service connection for a hearing loss disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

5.  New and material evidence has been received to reopen a claim for service connection for hearing loss; this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

During April 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal for service connection for an eye disorder.  As the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for an eye disorder, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.

II.  Claims to Reopen 

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, a finally-disallowed claim may be reopened when new and material evidence is presented or secured with respect to the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court or Veterans Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a 'low threshold' that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Veteran initially filed his claim for hearing loss in May 1998.  In an August 2001 rating decision, the RO considered and denied this claim, finding that there was no evidence suggesting a diagnosis of hearing loss having a relationship or correlation to the Veteran's military service.  The RO notified the Veteran of its decision and his appellate rights, but he did not file a notice of disagreement (NOD) with the decision to start the process of appealing to the Board.  38 C.F.R. § 20.201.  Therefore, that August 2001 decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The evidence before VA at the time of that August 2001 decision consisted of service treatment records and VA examinations dated in June 1998 and February 2001.

The additional evidence received since that August 2001 decision includes post-service VA treatment records dated from post-service treatment records dated through March 2015 and statements from the Veteran asserting a continuity of symptomatology from service to present.  This evidence thus is sufficient to reopen the claim for service connection for bilateral hearing loss.  Because the Court has set forth a low threshold for reopening claims, and since the additional evidence tends to support this claim or at least raises a reasonable possibility of this occurring, there are grounds for reopening the claim for hearing loss.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Most recent, in a December 1998 decision, the RO considered and denied the claim for PTSD finding there was no evidence of a current diagnosis of PTSD.  The RO notified the Veteran of its decision and his appellate rights, but he did not file a notice of disagreement (NOD) with the decision to start the process of appealing to the Board.  38 C.F.R. § 20.201.  Therefore, that December 1998 decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

For this claim, the new evidence includes a post-service treatment records dated though March 2015 and an April 2015 statement from J. Y., Ph.D. indicating the Veteran has PTSD due to traumatic events in service.  This evidence thus is sufficient to reopen the claim for service connection for an acquired psychiatric disorder to include PTSD.  Because the Court has set forth a low threshold for reopening claims, and since the additional evidence tends to support this claim or at least raises a reasonable possibility of this occurring, there are grounds for reopening the claim for PTSD.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Adjudication of the Veteran's PTSD claim does not end with the determination that new and material evidence has been received.  Rather, the claim must now be addressed on a de novo basis, so on the underlying merits.  As noted below, there is sufficient evidence already in the file to go ahead and decide - indeed fully grant - the PTSD claim.

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2014) (pertaining to combat veterans).

The Veteran asserts he has PTSD because of his service in Vietnam.  Specifically, he claimed his unit was engaged with North Vietnamese and sustained direct mortar attacks resulting in casualties while building a road in Vietnam.  He also described an incident in which he was bombed while he was sleeping, resulting in an injury from fragments in his left leg.  

The Veteran's DD-214 indicates he spent one year and one day in foreign service.  His military occupational specialty (MOS) was Rough Terrain Forklift and Loader Operator.  In addition to other medals and decorations, the Veteran was awarded the Republic of Vietnam Campaign Medal and the Purple Heart.

In a March 1992 social worker note, the Veteran sought help for drug addiction.  He reported his continued drug use was due to feelings of depression and anxiety. 

The Veteran underwent a VA examination in August 1995.  The Veteran reported he was sent to Vietnam with the 5th Army.  He stated that the people he trained would be the enemy at night.  He also stated that the way he was treated, because he could not shoot unless he had orders, he felt that he got attacked and could not respond.  He complained of occasional nightmares, and that he avoided war pictures as they reminded him of being in Vietnam.  After a mental status evaluation, the examiner noted a diagnosis of PTSD was not found.  The diagnosis was substance use disorder and dysthymia.  

An April 1995 VA progress note included a diagnosis of substance abuse depression. 

A June 2004 VA progress note included a positive PTSD screen and a diagnosis of PTSD.  VA progress notes indicate the Veteran began treatment in the PTSD program in July 2004.  

In a September 2007 VA progress note, the Veteran reported he continued to suffer from severe PTSD related to his miliary combat service with the Army in Vietnam from 1969 to 1971.  He experienced numerous traumatic incidents involving feelings of fear, horror, and helplessness.  He reported he received a Purple Heart medal for a wounded leg from a mortar round explosion sustained in April 1970 around Da Nang.  He complained of intrusive thoughts, hypervigilance, hyperarousal, avoidance of stimuli, resembling traumatic incidents, social isolation, emotional numbing, and periods of depression and anger.  The Veteran's treating psychologist, J. Y., Ph.D., noted a diagnosis of PTSD. 

During an October 2007 VA examination, the examiner noted that the Veteran does not meet the criteria for a diagnosis of PTSD.  He had no behavioral or social changes, re-experiencing, nor heightened physiological arousal due to service.  The diagnosis was depressive disorder. 

The Veteran underwent an additional VA examination in February 2010.  The examiner noted that the claimed impairment of the PTSD and objective findings show marked discrepancy during the examination.  The examiner noted a diagnosis of major depressive disorder, recurrent, no-psychotic, in partial remission; poly substance use by history; and, opiate and cocaine dependence, now episodic.  The examiner found that the Veteran showed primary signs of major depressive disorder with stressors in his pre-military environment and family history of alcoholism and conflict prior to entering military, separation from parents and move with older sister as an adolescent due to conflict in relationship with father.  The examiner indicated that the criteria for PTSD have not been met, and his periods of depression and anger appeared to be to be related to environmental stimuli.  The examiner noted that the Veteran did not report that his combat experiences had led to symptoms of post-traumatic stress disorder despite the award of his Purple Heart.  The examiner also noted that he may have had a past diagnosis of PTSD, but he did not meet the criteria upon current examination.  

During an August 2011 VA examination, the examiner noted the Veteran did not meet the criteria for a diagnosis of PTSD, but met the criteria for a diagnosis of depressive disorder.  The examiner determined that the Veteran experienced depression related to his son's death, and that his depression was not related to military service.  

In an April 2015 statement from J. Y., Ph. D., the Veteran's treating psychologist stated that the Veteran had PTSD based on the traumatic combat experiences in service.  

Initially, the Board concedes the Veteran has a current psychiatric disorder, diagnosed as PTSD, as found by J. Y., Ph. D. in an April 2015 statement and in various VA progress.  The Board recognizes that the February 2010 VA examiner determined that the criteria for PTSD had not been met, and his periods of depression and anger appeared to be to be related to environmental stimuli.  However, the Veteran's treating psychologist found the Veteran had a diagnosis of PTSD related to his traumatic incidents in service, including the mortar blast which injured his leg and was the basis of his Purple Heart. 

With consideration of the circumstances and events of the Veteran's service, and the clinical evidence of record, with resolution of doubt in the Veteran's favor, the Board finds that the evidence supports entitlement to service connection for PTSD. As to the other acquired psychiatric diagnoses of record, to the extent that such diagnoses represent separate and distinct disorders from the Veteran's PTSD, there is no competent and credible medical evidence associating such disorders with the Veteran's military service.



ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss; to that extent only, the appeal is granted. 

New and material evidence has been received to reopen a claim for entitlement to service connection for PTSD; and service connection for PTSD is granted.

Entitlement to service connection for an eye disorder is dismissed. 


REMAND

The Veteran asserts he has bilateral hearing loss due to noise exposure in service.  As the claim has been reopened, the Board finds a VA examination is necessary for an opinion as to the etiology of the Veteran's diagnosed hearing loss. 

The Veteran asserts he has a back disorder due to an injury in service.  Service treatment records (STRs) include a complaints of back pain in September 1969 March 1970 STRs and a November 1970 STR in which the Veteran complained of low back pain following a jump from a truck.  On separation examination in February 1971 the clinical examination was normal, and the Veteran was found to be qualified for release from active duty.  Post-service VA progress notes dated from May 1999 to October 2013 include ongoing complaints of low back pain.  During an October 2007 VA examination, the Veteran reported he fell off a front loader in the military and had intermittent back pain since that time.  The examiner noted the Veteran had a diagnosis of back strain in service, but that his claims file is silent for any further back problem until recently.  

During the October 2007 VA examination and during the April 2015 Travel Board hearing, the Veteran reported he sought treatment for his back in the late 1970s to mid-1980s.  He also reported that all of his treatment was through the VA.  However, it appears that VA treatment records were only requested as far back as 1988 according to a February 1994 deferred rating.  Therefore, the Board finds a remand is necessary to determine if there are any outstanding VA treatment records relevant to the Veteran's claim.  

Additionally, during the April 2015 hearing, the Veteran reported he began having problems breathing in service, and that he also sought treatment for asthma about five years after service from the Jesse Brown VAMC.  As the case is being remanded for to obtain any outstanding VA treatment records, the issue of entitlement to service connection for asthma should also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers prior to June 1988, VA and non-VA, which have treated him for the disorders on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AOJ should schedule the Veteran for a VA examination for an opinion with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability is causally related to service or any incident of service.  The lay evidence of record should be considered in making a determination.

The examiner should indicate in his or her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

In providing the requested opinion, the examiner should be advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  Thereafter, undertake any other indicated development, and then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


